Name: Commission Regulation (EC) No 1772/96 of 12 September 1996 laying down detailed rules for implementation of the specific measures for the supply of seed potatoes to the French overseas departments
 Type: Regulation
 Subject Matter: means of agricultural production;  plant product;  tariff policy;  trade;  overseas countries and territories
 Date Published: nan

 Avis juridique important|31996R1772Commission Regulation (EC) No 1772/96 of 12 September 1996 laying down detailed rules for implementation of the specific measures for the supply of seed potatoes to the French overseas departments Official Journal L 232 , 13/09/1996 P. 0013 - 0014COMMISSION REGULATION (EC) No 1772/96 of 12 September 1996 laying down detailed rules for implementation of the specific measures for the supply of seed potatoes to the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2 (6) thereof,Whereas, for the purpose of applying Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance for seed potatoes and the level of aid for their supply from the rest of the Community to the French overseas departments should be established; whereas the aid should be fixed in particular on the basis of the cost of supplies from the world market and the conditions resulting from the geographical location of the French overseas departments;Whereas Commission Regulation (EEC) No 131/92 (3), as last amended by Regulation (EC) No 1736/96 (4), lays down common detailed rules for implementing the specific measures for the supply of certain agricultural products to the French overseas departments; whereas additional detailed rules tailored to commercial practices for seed potatoes should be adopted, especially as regards the validity of aid certificates and the amount of security to ensure that operators meet their obligations;Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,HAS ADOPTED THIS REGULATION:Article 1 For the purposes of Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance for seed potatoes falling within CN code 0701 10 00 exempt from duty on importation into the French overseas departments or, for products from the rest of the Community, eligible for Community aid is hereby set at 750 tonnes for the period 1 July 1996 to 30 June 1997. This quantity is allocated as laid down in the Annex.The French authorities may adjust the allocation within the overall limit set. They shall inform the Commission of any such adjustment.Article 2 For the purposes of Article 2 (4) of Regulation (EEC) No 3763/91, aid for supplying the French overseas departments with seed potatoes from other parts of the Community is hereby set, having regard to the forecast supply balance, at ECU 4,83 per 100 kg for exports to Guadeloupe and ECU 5,43 per 100 kg for experts to RÃ ©union.Article 3 France shall designate the competent authority for:(a) issuing the exemption certificates provided for in Article 2 a (1) of Regulation (EEC) No 131/92;(b) issuing the aid certificates provided for in Article 3 (1) of Regulation (EEC) No 131/92;(c) paying the aid to the operators concerned.Article 4 1. Applications for certificates shall be submitted to the competent authority within the first five working days of each month. Applications for certificates shall only be admissible if:(a) the quantity applied for does not exceed that published by the French authorities as available from the supply balance;(b) before the expiry of the time limit laid down for submitting certificate applications, proof has been provided that the party concerned has lodged a security of ECU 2,113 per 100 kilograms.Applications shall be submitted for the first time at the beginning of August 1996.2. Certificates shall be issued on the 10th working day of each month, at the latest.3. Where certificates are issued for quantities less than those applied for, operators may withdraw their applications in writing within three working days of the date of issue of the certificate. The security on that certificate shall be released immediately.4. The quantity available from the supply balance shall be that published by the competent authority in the last week of the month preceding that in which the application is submitted.Article 5 The validity of exemption certificates and aid certificates shall expire on the last day of the second month following that in which they were issued.Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 356, 24. 12. 1991, p. 1.(2) OJ No L 267, 9. 11. 1995, p. 1.(3) OJ No L 15, 22. 1. 1992, p. 13.(4) OJ No L 225, 6. 9. 1996, p. 3.ANNEX >TABLE>